MEMORANDUM**
A review of the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the Tax Court’s judgment, and we grant respondent’s motion for sanctions of $6,000 for pursuing a frivolous appeal. See 26 U.S.C. § 7482(c)(4); 28 U.S.C. § 1912; Fed. R.App. P. 38.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.